Citation Nr: 0636375	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1950 to January 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision in July 2003 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) that increased the evaluation for the veteran's 
bilateral hearing loss from noncompensable (0 percent) to 10 
percent disabling, effective April 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that the veteran's appeal is equitably 
decided.

Review of the record indicates that the veteran was afforded 
a VA audiology examination in June 2003 that revealed pure 
tone thresholds at 1000, 2000, 3000, and 4000, Hertz that 
averaged 71 decibels bilaterally.  Speech recognition under 
the Maryland CNC word test 76 percent correct in the right 
ear and 80 percent correct in the left ear. 

The claims folder also contains two privately conducted 
audiological tests dated in December 2003 and June 2004.  
While the pure tone thresholds reported on these tests appear 
to be consistent with those reported on the June 2003 VA 
evaluation, in December 2003 speech recognition under the 
Maryland CNC word test was reported to be 40 percent in the 
right ear and 64 percent in the left ear.  In June 2004, it 
was 44 percent in the right ear and 60 correct in the left 
ear.  

The veteran was afforded another VA evaluation with 
audiological testing in Sepember 2004 that reported pure tone 
thresholds at 1000, 2000, 3000, and 4000, Hertz that averaged 
74 decibels bilaterally.  Speech recognition under the 
Maryland CNC word test 84 percent correct in the right ear 
and 80 percent correct in the left ear. 

In an October 2004 supplemental statement of the case, the RO 
indicated that the September 2004 VA evaluation was for the 
purpose of "review and interpretation" of the private 
examinations referenced above, but the September 2004 VA 
evaluation report contains no discussion of, or even 
reference to the earlier privately conducted tests.    

Given the widely different findings reported on these private 
and VA audiological evaluations and the absence of any 
discussion or explanation of the different results in the 
reports of the VA evaluation of September 2004, a more 
thorough VA audiological evaluation of the veteran's 
bilateral hearing loss should be conducted before appellate 
review.  

The statutory duty to assist specifically includes the 
conduct of a thorough and contemporaneous medical 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  If an examination report does 
not contain sufficient detail, it is incumbent upon the VA to 
return the report as inadequate for evaluation purposes.  
Green v. Derwinski, 1 Vet. App. 121 (1991); see also 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 4.2 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded VA 
audiology examination to determine the 
current severity of his bilateral 
hearing loss.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination of the veteran.  The 
examiner should also note that such 
review has been made.  After 
examination, the examiner should 
carefully review the private 
audiological examinations of December 
2003 and June 2004 and if there 
continues to be a discrepancy between 
the results of the VA audiology 
findings and the private studies of 
record, the examiner should provide an 
analysis and explanation of the 
differences, especially in regard to 
the Maryland CNC speech discrimination 
word test results.  

2.	After the action requested above has 
been completed, the RO should again 
review the record considering all of 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



